416 S.W.2d 420 (1967)
Ex parte David Crockett McCULLOUGH.
No. 40532.
Court of Criminal Appeals of Texas.
June 21, 1967.
David Crockett McCullough, pro se.
Leon B. Douglas, State's Atty., Austin, for the State.

OPINION
MORRISON, Judge.
This is an application for writ of habeas corpus by an inmate of the Department of Corrections confined by virtue of a 1950 conviction from Walker County in Cause No. 10,209, for the offense of escape from jail. The sentence was made cumulative of the sentence in Cause No. 3,738A from Dallas County which petitioner has served.
From the record before us we can readily determine that the order making the sentence cumulative is defective. The order states that "the above sentence is cumulative with sentence in Cause No. 3,738A from Dallas, Dallas County, Texas." We judicially know that there is more than one District Court in Dallas County; therefore, an order referring only to a cause number from Dallas County is insufficient to designate the Court in which the conviction was had, and without such designation the order is insufficient to cumulate the sentence. Ex parte Whitley, 171 Tex. Crim. 280, 347 S.W.2d 721, is directly in point and authorizes our holding the above order of cumulation insufficient.
The petitioner is ordered released from confinement under the 1950 Walker County sentence.